EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 2/23/2021, claims 6, 14, and 19 were cancelled; claims 1, 7, 9, 15, and 16 were amended; claims 21-23 were added. As a result, claims 1-5, 7-13, 15-18, 20-23 are pending, of which claims 1, 9, and 16 are in independent form.
Amendment of claim 16 obviates previous claim rejection to claims 16-20 under 35 USC section 101.
Allowable Subject Matter
Claims 1-5, 7-13, 15-18, 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
On page 9 of Remarks filed on 2/23/2021, applicant argues that ‘…As can be seen from the above, Thimmaraju merely describes coordinated use of an address bank, however, there is no disclosure of a routing table, let alone, one that exposes a first port or a first network address to an internal fixed port or an internal fixed network address until the first application is notified to listen to the second port or the second network address. Krebs does not add anything that would cure these deficiencies and is not cited as disclosing or suggesting such features.” 
The examiner agrees with applicant that neither Thimmaraju nor Krebs explicitly teach the feature of “a routing table that exposes a first port or a first network address to an internal fixed port or an internal fixed network address until the first application is notified to listen to the second port or the second network address.”
Krebs (US 2019/0052675 A1), in Fig. 3, teaches that in response to a threat associated with a particular application, a new copy of the particular application is created; a set of substantive date associate with the particular application is synchronized with the new copy of particular application; a second endpoint is associated with a new copy of the particular application; navigation target associated with the particular application is updated to the second endpoint associated with the new copy of the particular application; disconnect original version of first application from network. 
Krebs does not mention routing table capable of exposing the first or second port numbers during the change of port numbers being assigned to the first application.
Stehmeier (US 10,681,057 B2) discloses controller configured to modify at least one application of the communication network and a port mapping of the at least one application during the communication session using decoupled control plane in column 7, lines 40-62. 
Even though Stehmeier teaches changing a routing behavior, Stehmeier does not explicitly teach “a routing table that exposes a first port or a first network address to an internal fixed port 
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 9, and 16 – “wherein the first application operates in a substantially continuous manner during a change from listening to one or more of the first port and the first network address and listening to one or more of the second port and the second network address, wherein the first application listens to one or more of an internal fixed port and an internal fixed network address and wherein a routing
table exposes one or more of the first port and the first network address that are forwarded to one or more of the internal fixed port and the internal fixed network address until the first application is notified to listen to one or more of the second port and the second network address” in claims 1, 9, and 16, in view of all other limitations of claims 1, 9, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.



/HEE K SONG/Examiner, Art Unit 2497